


110 HRES 1404 IH: Recognizing the 50th Anniversary of the

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1404
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Poe submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the 50th Anniversary of the
		  Country Music Association and its contributions to music, culture, history, and
		  patriotism.
	
	
		Whereas the Country Music Association was founded in
			 1958;
		Whereas the Country Music Association was the first trade
			 organization formed to promote a music genre;
		Whereas the objectives of the Country Music Association
			 are to guide and enhance the development of country music throughout the
			 world;
		Whereas the Country Music Association has more than 6,000
			 organizational and individual members in 41 countries;
		Whereas the Country Music Association Board of Directors
			 established the Country Music Hall of Fame in 1961 to honor the greatest
			 contributors to country music;
		Whereas the Country Music Association created the Country
			 Music Awards in 1967;
		Whereas the 1968 Country Music Awards was the first music
			 award show to be nationally televised;
		Whereas the Country Music Awards recognize 12 categories
			 of country music;
		Whereas the Country Music Association has annually hosted
			 the Country Music Festival since 1972;
		Whereas the Country Music Association supports numerous
			 charities;
		Whereas country music and its numerous patriotic songs
			 play an integral part in encouraging citizens of the United States to support
			 the Armed Forces and its role in protecting the ideals of the United
			 States;
		Whereas the Country Music Association promotes pride and
			 patriotism to members of the Armed Forces stationed abroad through United
			 Service Organizations programs; and
		Whereas October 2008 marks the 44th annual observance of
			 Country Music Month: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 50th Anniversary of the Country Music Association and its
			 contributions to music, culture, history, and patriotism.
		
